Upon the basis of the dissenting opinion in Harpman v.Devine, Receiver, 133 Ohio St. 10, 10 N.E.2d 780, 114 A.L.R., 794, I am of the opinion that since plaintiff grounded his case upon a claimed injury to his leg and voluntarily testified fully on that subject, all of Dr. Phillips' testimony pertaining to the same subject was admissible and competent.
The judgment of the Court of Appeals should therefore be reversed and that of the Court of Common Pleas affirmed.
WEYGANDT, C.J., concurs in the foregoing dissenting opinion. *Page 501